Townsend, J.
Although the evidence might authorize a different verdict, where there is enough to support the verdict found, the judgment of the trial court refusing a new trial on the general grounds will not be disturbed. See Code (Ann.), § 70-202, and annotations under catchwords, ‘“Any evidence.”
*430Decided July 16, 1948.
The judgment of the trial court, overruling the motion for a new trial on the general grounds only is without error.

Judgment affirmed.


MacIntyre, P. J., and Gardner, J., concur.

Henry B. Sutton, for plaintiff in error.
D. E. Griffin, contra.